Title: [Diary entry: 11 May 1781]
From: Washington, George
To: 

 11th. Major Genl. Heath set out this day for the Eastn. States, provided with Instructions, and letters couched in strong terms—representing the distresses of the Army for want of provisions and the indispensable necessity of keeping up regular supplies by the adoption of a plan, which will have system & permanency in’t. This day also I received advice from Colo. Dayton that 10 Ships of the line, and 3 or 4000 Troops had sailed from New York. The intelligence was immediately communicated to Congress, and to the French Genl. & Admiral at R. Isld.